Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 2/4/2021. Applicant amended claims 1, 3, 12 -14, 18 and 20, cancelled claim 11; claims 1 – 10, 12 – 20 are pending in this application.

Allowable Subject Matter
Claims 1 – 10, 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further consideration, examiner is interpreting the limitation “a unitary housing having a cavity therein” to mean a single element substantially enclosing a space (four sides, top and bottom).
Prior art does not obvious the claim limitation “a unitary housing having a cavity therein … a vane, and a sealing protrusion, the sealing protrusion extending from the rotation axis diametrically opposite to the vane, and the sealing protrusion being shorter in length than the vane, the vane and the sealing protrusion both dividing the cavity int the isolated first and second chambers.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753